Citation Nr: 1116379	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction in evaluation from 10 percent to 0 percent for residuals of pneumonia, effective June 1, 2010, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of pneumonia, prior to June 1, 2010.

3.  Entitlement to a compensable evaluation for residuals of pneumonia, since June 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1960 to December 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2010 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The April 2009 decision granted an increased, 10 percent evaluation for residuals of pneumonia, effective January 23, 2009, the date of receipt of the claim for increase.  The Veteran appealed for a yet higher evaluation.

During the processing of his appeal for an evaluation in excess of 10 percent, the RO proposed and implemented a reduction in evaluation to 0 percent, effective June 1, 2010.  The implementing rating decision was dated in March 2010; the reduction was based on a finding of clear and unmistakable error in the application of the currently effective rating criteria.  The Veteran objected to the reduction and continued to request an increased evaluation.

Throughout the pendency of the claim, the Veteran has argued that the assigned evaluation does not contemplate respiratory impairment associated with the residuals of exposure to asbestos, fiberglass, and other substances in service.  These allegations represent a claim of service connection for a separate and distinct lung condition; this has not yet been adjudicated by the RO, and is therefore referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connected residuals of pneumonia with pleural and parenchymal scarring was initially service connected in a September 1986 rating decision, and a 0 percent evaluation was assigned effective from July 3, 1986, by analogy to Diagnostic Code 6802.  Code 6802 dealt with pneumoconiosis, and provided evaluations from 10 to 100 percent based on the degree of pulmonary fibrosis and dyspnea.  38 C.F.R. § 4.97 (1986).  The rating by analogy was appropriate, as the service connected residuals of lung scarring were not specifically listed in the Schedule, and Code 6802 most closely reflected the anatomical location, affected functions, and identified symptomatology.  38 C.F.R. § 4.20 (1986).  A 0 percent evaluation was assignable where the criteria for a 10 percent evaluation had not been met.  38 C.F.R. § 4.31 (1986).

The rating schedule was amended, effective October 7, 1996, and the criteria for evaluation of the service connected disability were substantially changed.  Diagnostic Code 6802 was in fact eliminated; pneumoconiosis is now rated under Code 6832 according to a more general set of criteria applicable to all interstitial lung diseases.  With the amendment of the rating schedule, and the elimination of the previously applied analogous Code, the RO elected to apply the criteria of Code 6845, for chronic pleural effusion or fibrosis, instead of those for pneumoconiosis under Code 6832.  

Code 6845 applies criteria based on the Forced Expiratory Volume in one second (FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FVC), and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) to evaluate restrictive lung diseases.  Code 6832, for pneumoconiosis, as an interstitial lung disease, relies mainly upon the FVC and DLCO (SB) in assigning evaluations.

The service connected lung disease, scarring of the pleura and parenchyma as a residual of pneumonia, is not a specifically listed condition.  Rating must be accomplished by analogy to a closely related condition, based on functions affected, anatomical localization, and symptomatology.  38 C.F.R. § 4.20.  It is unclear from a review of the record what the most closely analogous condition is, and hence whether continued evaluation as pneumoconiosis or new evaluation as pleural disease is more appropriate cannot be determined.  

This is a matter upon which a medical opinion is required; the diseases manifest differently, with different symptoms and corroborating objective findings.  Further, there is a difference in the assignable evaluation under the most recent March 2009 testing, depending on which criteria are applied.

Moreover, the Veteran has alleged a worsening of his disability since the most recent examination, and has submitted corroborating competent lay evidence of such, in the form of testimony and statements from family and friends.  Examination is required to obtain current findings.

Finally, the Veteran's contentions that his reduction was not proper must be independently addressed, to ensure him a full and fair opportunity to respond and participate in the appellate process.  He has argued, apparently, that his disability was not properly rated under the criteria in effect prior to 1996; this contention must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center at Nashville, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination.  Complete spirometric testing (PFT) should be accomplished.  The examiner should identify all current disabilities of the lungs, and should state whether any current functional impairment is attributable to the service connected pleural and parenchymal scarring of the lungs, due to pneumonia.  The examiner should opine as to whether the service connected disability (scarring) is more analogous to a restrictive lung disease or an interstitial lung disease.  A full and complete rationale for all opinions expressed is required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of the propriety of the reduction in evaluation.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



